Citation Nr: 0817811	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  It has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c).

Following the issuance of the latest supplemental statement 
of the case, the veteran's representative submitted evidence 
that has not been reviewed by the RO.  The submission 
included an explanation as to why the evidence was being 
submitted at this time and a waiver of consideration of that 
evidence by the RO.  The Board has accepted this evidence.  
38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  Throughout the course of this appeal, the veteran has had 
hearing loss in the right ear with a numeric designation of I 
and hearing loss in the left ear with a numeric designation 
of I.

2.  Affording the veteran the benefit of the doubt, tinnitus 
was incurred in service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2007).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board is granting service connection for tinnitus, thus, 
assuming without deciding, that any error was committed with 
respect to either the duty to notify or assist for that 
claim, such error was harmless and will not be further 
discussed. 

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In an August 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected bilateral hearing loss, the evidence must show that 
his condition "ha[d] gotten worse."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
October 2004 rating decision explained the criteria for the 
next higher disability rating available for bilateral hearing 
loss under the applicable diagnostic code.  The December 2005 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected bilateral hearing loss, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
this claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489. 

VA has afforded the veteran audiologic examinations, obtained 
medical opinions as to the etiology of his claimed tinnitus 
and obtained his VA medical records.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service treatment records are unavailable, there is a 
heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
The veteran's service treatment records are not in the claims 
file and the National Personnel Records Center has indicated 
that they are lost and unavailable.  In September 2006, the 
RO made a formal finding that the veteran's service treatment 
records are unavailable.  In June 2006, the veteran returned 
a completed Request for Information Needed to Reconstruct 
Medical Data, noting all his duty assignments, but did not 
specify treatment for any disorder thereon.  Accordingly, the 
Board finds that no further assistance is necessary in this 
regard.  See 38 C.F.R. § 3.159(c)(2)(i) (2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Evaluation: Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected bilateral hearing loss is 
currently rated at a noncompensable level under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  
The rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned.  38 
C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

The claims file includes several audiological examination 
reports, which contain only charted audiometry results.  The 
Board is precluded from interpreting these reports in order 
to obtain puretone thresholds.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The veteran has been provided several VA 
audiologic examinations in furtherance of substantiating his 
claim, which are adequate to evaluate his bilateral hearing 
loss.

On VA audiological testing in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
45
60
LEFT
15
15
30
35
50

Pure tone averages were 36 for the right ear and 33 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 94 percent in the 
left ear.

On VA audiological testing in November 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
35
60
LEFT
15
20
25
35
50

Pure tone averages were 32 for the right ear and 32 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.

A compensable evaluation for the veteran's bilateral hearing 
loss is not warranted under the circumstances.  With respect 
to results of the audiological evaluations listed above, the 
Numeric Designations for the veteran's right and left ear 
hearing loss are I and I, respectively.  38 C.F.R. § 4.85, 
Table VI.  These numerical designations, when applied to 
38 C.F.R. § 4.85 Table VII, yield a noncompensable 
evaluation.  This is true throughout the course of this 
appeal.  The results of these audiologic evaluations do not 
require consideration under the regulation pertaining to 
exceptional patterns of hearing impairment.  38 C.F.R. 
§ 4.86.  Accordingly, the claim must be denied.

Service Connection: Tinnitus

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  It remains the duty of 
the Board as the fact finder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  Lay individuals may not render 
medical conclusions, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); however, a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

Of record are treatment records from the Memorial Hearing and 
Speech Center, dated in the 1990s.  These records show 
diagnosis of bilateral hearing loss, but contain no diagnosis 
of tinnitus.  They do not show any complaints of tinnitus 
either. 

Also of record are VA audiologic clinic notes dated in 2002 
and 2004, which show treatment for bilateral hearing loss 
with hearing aids.  None of these records show complaints or 
diagnosis of tinnitus. 

In October 2004, the veteran received a VA examination.  At 
the time, he explained to the examiner that he was not then 
claiming service connection for tinnitus, but rather an 
increased evaluation for his service-connected bilateral 
hearing loss.  The veteran denied ever having a problem with 
tinnitus, which the examiner noted was supported by the 
medical evidence of record.  The examiner did not diagnose 
tinnitus.  

In an October 2005 personal statement, the veteran stated 
that he had persistent ringing in both of his ears.  He 
expressed that this was due to being exposed to the acoustic 
trauma of cannon fire.  

In November 2005, the veteran was afforded another VA 
audiologic examination.  At the time, he then reported a 
gradual onset of bilateral high frequency ringing on October 
1, 2005.  The examiner stated that with the veteran reporting 
the onset of tinnitus only about two months prior, 60 years 
following his discharge, and with a firm denial of tinnitus 
before then, it was not likely that the tinnitus was 
attributable to service.  The examiner noted a long history 
of bypass surgery, placement of several shunts and 
significant drug therapy that could be related to the 
veteran's tinnitus.  

The veteran's representative, as noted above, has submitted 
written argument and a scholarly article pertaining to 
tinnitus.  The scholarly article reflects that tinnitus was 
associated most frequently with sensorineural hearing loss.  
The representative's brief argues this point and that 
tinnitus is more common among those exposed to acoustic 
trauma, such as cannon and gun fire.  

In March 2008, the veteran submitted a certified personal 
statement in which he stated that he has had tinnitus since 
service, but did not recognize the symptoms.  He stated that 
it was always there but has gradually increased in severity.  
The veteran further indicated that it started while he was in 
service when he was exposed to sound blasts from 155 mm. 
Howitzer cannon fire.  

As noted previously, the veteran is competent to attest to 
the observable symptoms of a disease or disability, such as 
tinnitus.  Charles, 16 Vet. App. at 370.  The evidence 
includes the veteran's inconsistent history of tinnitus; 
notably he denied it on several occasions and recently stated 
that it had been present since service, but he had not 
recognized the symptoms.  The November 2005 VA examination 
included a diagnosis of tinnitus, but the examiner's opinion 
that since the veteran only dated the onset of tinnitus to 
two months prior to the examination, it was not likely 
related to service.  Although the veteran only recently 
indicated that he had experienced tinnitus since service but 
did not recognize what it was, the Board finds that his 
statement is credible.  The VA medical opinion which 
preponderates against the claim is based on the onset of 
tinnitus many years after service.  Given the veteran's 
credible reported history of onset of tinnitus in service, 
his exposure to acoustic trauma in service and the scholarly 
articles submitted by the representative which address an 
association between acoustic trauma and tinnitus, the Board 
finds that the evidence is at least in equipoise.  Thus, 
service connection for tinnitus is warranted.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


